Fill in this information to identify your case:

Debtor 1 Magdalene R. Sedillo

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District Of New Mexico

Case number C) Check if this is an
(Hf known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 as

 

If you are an individual filing under chapter 7, you must fill out this form if:

—™ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Hold Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditor’s C) Surrender the property, LI No

name:
CJ Retain the property and redeem it. OC) Yes

D ipti f

meaty i CJ Retain the property and enter into a

securing debt: Reaffirmation Agreement.
CJ Retain the property and [explain]:

Creditor's CJ Surrender the property. LI No

name:

(J Retain the property and redeem it. QO) Yes

Descripti f
escription o' CJ Retain the property and enter into a

 

 

 

 

cee debt: Reaffirmation Agreement.

C Retain the property and [explain]:
Creditor's Q) Surrender the property. ONo
—— (J Retain the property and redeem it. CO) Yes
ea at CQ) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:
Creditors C) Surrender the property. CI No
a C) Retain the property and redeem it. QC) ves
sor a Q) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

C) Retain the property and [explain]:

Case 19-11139-j7 Doc 5_ Filed 05/15/19——Enterec(05/T5/tS t2-5f-1t Page 1 of 2

Official Form 108 Statement of Intention for Individuals Filina Under Chanter 7 nane 4
Your name Magdalene R. Sedillo Case number (if known)
First Name Middle Name Last Name

List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor's name: OI No
Oy

Description of leased a

property:

Lessor's name: CI No

Description of leased U1 Yes

property:

Lessors name: OI No

Description of leased C) Yes

property:

Lessor’s name: OO No
U) Yes

Description of leased

property:

Lessors name: QI No
QO) Yes

Description of leased

property:

Lessors name: OI No

hae C) Yes

Description of leased

property:

Lessor's name: OINo
CL) Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject tq’”an Wnexpired lease.

  

x

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date 0S | iS |2014 Date
MM/ DD '/ YY MM/ DD/ YYYY

Case 19-11139-)7 Doc5_ Filed 05/15/19 Entered 05/15/19 12:51:11 Page 2 of 2
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
